United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3404
                        ___________________________

                             United States of America,

                       lllllllllllllllllllll Plaintiff - Appellee,

                                           v.

                               Michael Lee Vibbard,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                  for the Northern District of Iowa - Ft. Dodge
                                 ____________

                             Submitted: May 28, 2014
                               Filed: June 5, 2014
                                 [Unpublished]
                                 ____________

Before BYE, COLLOTON, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Michael Vibbard appeals the sentence imposed by the district court1 after he
pleaded guilty to a child-pornography offense. His counsel has moved to withdraw,

      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that
Vibbard’s below-Guidelines-range sentence is substantively unreasonable, and that
enforcement of an appeal waiver in Vibbard’s plea agreement would result in a
miscarriage of justice.

       Upon careful review of the record, we enforce the appeal waiver. See United
States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc). We are satisfied that
Vibbard entered into both the plea agreement and the appeal waiver knowingly and
voluntarily, as demonstrated by his sworn responses to the district court’s questions
during the change-of-plea hearing. See Nguyen v. United States, 114 F.3d 699, 703
(8th Cir. 1997). In addition, we conclude that the issues raised in this appeal fall
within the scope of the appeal waiver, and that no miscarriage of justice would result
from enforcing the waiver. Finally, having reviewed the record independently under
Penson v. Ohio, 488 U.S. 75 (1988), we find no non-frivolous issues outside the
scope of the waiver. Accordingly, this appeal is dismissed, and we grant counsel
leave to withdraw.
                        ______________________________




                                         -2-